Exhibit 10.1
BRIDGELINE DIGITAL, INC.
 
SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of May 31, 2012, by and between Bridgeline Digital, Inc., a Delaware
corporation (the “Company”), and the investors set forth on the signature pages
affixed hereto (each, an “Investor” and, collectively, the “Investors”).
 
WHEREAS, the Investors wish to purchase from the Company, and the Company wishes
to sell and issue to the Investors, upon the terms and conditions stated in this
Agreement, an aggregate of up to 2,173,913 shares (the “Shares”) of the
Company’s Common Stock, par value $0.001 per share (the “Common Stock”), at
purchase price of $1.15 per share, upon the terms and conditions set forth in
this Agreement; and
 
WHEREAS, in connection with the Investors’ purchase of the Shares, the Investors
will receive certain rights to participate in public offerings of shares of the
Company’s capital stock, and will be subject to certain restrictions on the
transfer of the Shares, all as more fully set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto hereby agree to the sale and purchase
of the Shares as set forth herein.
 
1.          Definitions.
 
For purposes of this Agreement, the terms set forth below shall have the
corresponding meanings provided below.
 
“Affiliate” shall mean, with respect to any specified Person (as defined below),
(i) if such Person is an individual, the spouse, heirs, executors, or legal
representatives of such individual, or any trusts for the benefit of such
individual or such individual’s spouse and/or lineal descendants, or (ii)
otherwise, another Person that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with, the
Person specified.  As used in this definition, “control” shall mean the
possession, directly or indirectly, of the sole and unilateral power to cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities or by contract or other written instrument.
 
“Blue Sky Application” as defined in Section 5.3(a) hereof.
 
“Business Day” shall mean any day on which banks located in New York City are
not required or authorized by law to remain closed.
 
“Closing” and “Closing Date” as defined in Section 2.2 (c) hereof.
 
“Common Stock” as defined in the recitals above.
 
“Company Financial Statements” as defined in Section 4.5(a) hereof.
 
“Company’s Knowledge” means the actual knowledge of any executive officer (as
defined in Rule 405 under the Securities Act) or director of the Company, or the
knowledge of any fact or matter which any person would reasonably be expected to
become aware of in the course of performing the duties and responsibilities as
an executive officer or director of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“First Closing” and “First Closing Date” as defined in Section 2.2(a) hereof.
 
“Liens” means any mortgage, lien, title claim, assignment, encumbrance, security
interest, adverse claim, contract of sale, restriction on use or transfer or
other defect of title of any kind.
 
“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its Subsidiaries taken as a whole,
(ii) the transactions contemplated hereby or in any of the Transaction Documents
or (iii) the ability of the Company to perform its obligations under the
Transaction Documents (as defined below).
 
“Person” shall mean an individual, entity, corporation, partnership,
association, limited liability company, limited liability partnership,
joint-stock company, trust or unincorporated organization.
 
“Piggyback Registration” as defined in Section 5.1 hereof.
 
“Placement Agency Agreement” means that certain agreement, dated May 22, 2012,
by and between the Placement Agent and the Company.
 
“Placement Agent” means Taglich Brothers, Inc.
 
“Private Placement Memorandum” means the Company’s Private Placement Memorandum
dated May 22, 2012, and any amendments or supplements thereto.
 
“Purchase Price” shall mean up to $2,500,000.
 
“Registrable Securities” shall mean the Shares and any shares issuable upon
exercise of any warrants issued to the Placement Agent and other registered
broker-dealers and their affiliates as compensation in connection with the
transactions contemplated hereby; provided, that a security shall cease to be a
Registrable Security upon (A) sale pursuant to a Registration Statement or Rule
144 under the Securities Act, or (B) such security becoming eligible for sale by
the Investors without any restriction pursuant to Rule 144 (including, without
limitation, volume restrictions) and without the need for current public
information required by Rule 144(c)(1) (or Rule 144(i)(2), if applicable).
 
“Registration Statement” shall mean any registration statement of the Company
filed under the Securities Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement, amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all material incorporated by reference in such Registration
Statement.
 
“Regulation D” as defined in Section 3.7 hereof.
 
“Regulation S” as defined in Section 6.1(i)(E) hereof.
 
“Rule 144” as defined in Section 6.1(i)(C) hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
“SEC” means the U.S. Securities and Exchange Commission.
 
“SEC Documents” as defined in Section 4.5 hereof.
 
 “Securities Act” means the Securities Act of 1933, as amended.
 
“Shares” as defined in the recitals above.
 
“Subsequent Closing” and “Subsequent Closing Date” as defined in Section 2.2(b)
hereof.
 
“Subsidiaries” shall mean any corporation or other entity or organization,
whether incorporated or unincorporated, in which the Company owns, directly or
indirectly, any equity or other ownership interest or otherwise controls through
contract or otherwise.
 
“Transaction Documents” shall mean this Agreement and the Escrow Agreement.
 
“Transfer” shall mean any sale, transfer, assignment, conveyance, charge,
pledge, mortgage, encumbrance, hypothecation, security interest or other
disposition, or to make or effect any of the above.
 
“Underwriter” shall mean any entity engaged by the Company to serve as an
underwriter in connection with a registration or offering of securities referred
to in Section 5.
 
2.           Sale and Purchase of Shares.
 
2.1.           Subscription for Shares by Investors.  Subject to the terms and
conditions of this Agreement, on the Closing Date (as hereinafter defined) each
of the Investors shall severally, and not jointly, purchase, and the Company
shall sell and issue to the Investors, the Shares, in the respective amounts set
forth on the signature pages attached hereto in exchange for the Purchase Price.
 
2.2           Closings.
 
(a)           First Closing.  Subject to the terms and conditions set forth in
this Agreement, the Company shall issue and sell to each Investor, and each
Investor shall, severally and not jointly, purchase from the Company on the
First Closing Date, such number of Shares set forth on the signature pages
attached hereto, which will be reflected opposite such Investor’s name on
Exhibit A-1 (the “First Closing”).  The date of the First Closing is hereinafter
referred to as the “First Closing Date.”
 
(b)           Subsequent Closing(s).  The Company agrees to issue and sell to
each Investor listed on the Subsequent Closing Schedule of Investors, and each
Investor agrees, severally and not jointly, to purchase from the Company on such
Subsequent Closing Date such number of Shares set forth on the signature pages
attached hereto, which will be reflected opposite such Investor’s name on
Exhibit A-2 (a “Subsequent Closing”).   There may be more than one Subsequent
Closing; provided, however, that the final Subsequent Closing shall take place
within the time periods set forth in the Private Placement Memorandum. The date
of any Subsequent Closing is hereinafter referred to as a “Subsequent Closing
Date.”  Notwithstanding the foregoing, the maximum number of Shares to be sold
at the First Closing and all Subsequent Closings shall not exceed 2,173,913 in
the aggregate.
 
(c)           Closing.  The First Closing and any applicable Subsequent Closings
are each referred to in this Agreement as a “Closing.”  The First Closing Date
and any Subsequent Closing Dates are sometimes referred to herein as a “Closing
Date.”  All Closings shall occur within the time periods set forth in the
Private Placement Memorandum at the offices of Sichenzia Ross Friedman Ference
LLP, counsel to the Placement Agent, at 61 Broadway, 32nd Floor, New York, New
York 10006, or remotely via the exchange of documents and signatures.
 
 
3

--------------------------------------------------------------------------------

 
 
2.3.           Closing Deliveries.  At each Closing, the Company shall deliver
to the Investors, against delivery by the Investor of the Purchase Price (as
provided below), duly issued certificates representing the Shares.  At each
Closing, each Investor shall deliver or cause to be delivered to the Company the
Purchase Price set forth in its counterpart signature page annexed hereto by
paying United States dollars via bank, certified or personal check which has
cleared prior to the applicable Closing Date or in immediately available funds,
by wire transfer to the following escrow account:
 
PNC Bank
300 Delaware Avenue
Wilmington, DE 19801
Acct Name:  CSC Trust Company of Delaware, Escrow Agent for Bridgeline Digital
ABA#: 031100089
A/C#:  5605012373
OBI: FFC: Bridgeline Digital Escrow; 79-1736
Ref:  Investor Name


3.           Representations, Warranties and Acknowledgments of the Investors.
 
Each Investor, severally and not jointly, represents and warrants to the Company
solely as to such Investor that:
 
3.1           Authorization.  The execution, delivery and performance by such
Investor of the Transaction Documents to which such Investor is a party have
been duly authorized and will each constitute the valid and legally binding
obligation of such Investor, enforceable against such Investor in accordance
with their respective terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally.
 
3.2           Purchase Entirely for Own Account.  The Shares to be received by
such Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the Securities Act, and such Investor has no present
intention of selling, granting any participation in, or otherwise distributing
the same in violation of the Securities Act, without prejudice, however, to such
Investor’s right at all times to sell or otherwise dispose of all or any part of
such Shares in compliance with applicable federal and state securities
laws.  Nothing contained herein shall be deemed a representation or warranty by
such Investor to hold the Shares for any period of time.  Such Investor is not a
broker-dealer registered with the SEC under the Exchange Act or an entity
engaged in a business that would require it to be so registered.
 
3.3.           Investment Experience.  Such Investor acknowledges that the
purchase of the Shares is a highly speculative investment and that it can bear
the economic risk and complete loss of its investment in the Shares and has such
knowledge and experience in financial or business matters such that it is
capable of evaluating the merits and risks of the investment contemplated
hereby.
 
3.4           Disclosure of Information.  Such Investor has had an opportunity
to receive all information related to the Company and the Shares requested by it
and to ask questions of and receive answers from the Company regarding the
Company, its business and the terms and conditions of the offering of the
Shares.  Neither such inquiries nor any other due diligence investigation
conducted by such Investor shall modify, amend or affect such Investor’s right
to rely on the Company’s representations and warranties contained in this
Agreement and the Private Placement Memorandum.  Such Investor acknowledges that
it has received and reviewed the Private Placement Memorandum describing the
offering of the Shares, as well as copies of the Company’s SEC Filings since
December 29, 2011.
 
 
4

--------------------------------------------------------------------------------

 
 
3.5           Restricted Securities.  Such Investor understands that the Shares
are characterized as “restricted securities” under the U.S. federal securities
laws since they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.
 
3.6           Legends.  It is understood that, except as provided below,
certificates evidencing the Shares may bear the following or any similar legend:
 
(a)           “The securities represented hereby may not be transferred unless
(i) such securities have been registered for sale pursuant to the Securities Act
of 1933, as amended, (ii) such securities may be sold pursuant to an available
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act, or (iii) the Company has received an opinion
of counsel reasonably satisfactory to it that such transfer may lawfully be made
without registration under the Securities Act of 1933 or qualification under
applicable state securities laws.”
 
(b)           If required by the authorities of any state in connection with the
issuance of sale of the Shares, the legend required by such state authority.
 
3.7           Accredited Investor.  Such Investor is an accredited investor as
defined in Rule 501(a) of Regulation D, as amended, under the Securities Act
(“Regulation D”).
 
3.8           No General Solicitation.  Such Investor did not learn of the
investment in the Shares as a result of any public advertising or general
solicitation.
 
3.9           Brokers and Finders.  No Investor will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, any Subsidiary or any other
Investor, for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of such
Investor.
 
4.            Representations and Warranties of the Company.
 
The Company represents, warrants and covenants to the Investors that:
 
4.1.           Organization; Execution, Delivery and Performance.
 
(a)           The Company and each of its Subsidiaries, if any, is a corporation
or other entity duly organized, validly existing and in good standing under the
laws of the jurisdiction in which it is incorporated or organized, with full
power and authority (corporate and other) to own, lease, use and operate its
properties and to carry on its business as and where now owned, leased, used,
operated and conducted.  The Company is duly qualified as a foreign corporation
to do business and is in good standing in every jurisdiction in which its
ownership or use of property or the nature of the business conducted by it makes
such qualification necessary except where the failure to be so qualified or in
good standing would not have a Material Adverse Effect.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           (i) The Company has all requisite corporate power and authority to
enter into and perform the Transaction Documents and to consummate the
transactions contemplated hereby and thereby and to issue the Shares, in
accordance with the terms hereof and thereof, (ii) the execution and delivery of
the Transaction Documents by the Company and the consummation by the Company of
the transactions contemplated hereby and thereby (including without limitation,
the issuance of the Shares) have been duly authorized by the Company’s Board of
Directors and no further consent or authorization of the Company, its Board of
Directors, or its stockholders, is required, (iii) each of the Transaction
Documents has been duly executed and delivered by the Company by its authorized
representative, and such authorized representative is a true and official
representative with authority to sign each such document and the other documents
or certificates executed in connection herewith and bind the Company
accordingly, and (iv) each of the Transaction Documents constitutes, and upon
execution and delivery thereof by the Company will constitute, a legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except to the extent limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors’ rights and general principles of
equity that restrict the availability of equitable or legal remedies.
 
4.2.           Shares Duly Authorized.  The Shares to be issued to each such
Investor pursuant to this Agreement, when issued and delivered in accordance
with the terms of this Agreement, will be duly and validly issued and will be
fully paid and nonassessable and free from all taxes or Liens with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of stockholders of the Company.  Subject to the accuracy of the
representations and warranties of the Investors to this Agreement, the offer and
issuance by the Company of the Shares is exempt from registration under the
Securities Act.
 
4.3           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby will not: (i) conflict with or
result in a violation of any provision of the Certificate of Incorporation or
By-laws or (ii) violate or conflict with, or result in a breach of any provision
of, or constitute a default (or an event which with notice or lapse of time or
both could become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture, patent,
patent license or instrument to which the Company or any of its Subsidiaries is
a party, except for possible violations, conflicts or defaults as would not,
individually or in the aggregate, have a Material Adverse Effect, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations and regulations of
any self-regulatory organizations to which the Company or its securities are
subject) applicable to the Company or any of its Subsidiaries or by which any
property or asset of the Company or any of its Subsidiaries is bound or
affected. Neither the Company nor any of its Subsidiaries is in violation of its
Certificate of Incorporation, By-laws or other organizational documents. Neither
the Company nor any of its Subsidiaries is in default (and no event has occurred
which with notice or lapse of time or both could put the Company or any of its
Subsidiaries in default) under, and neither the Company nor any of its
Subsidiaries has taken any action or failed to take any action that would give
to others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party or by which any property or assets of the Company or any
of its Subsidiaries is bound or affected, or for possible defaults as would not,
individually or in the aggregate, have a Material Adverse Effect. The businesses
of the Company and its Subsidiaries are not being conducted in violation of any
law, rule ordinance or regulation of any governmental entity, except for
possible violations which would not, individually or in the aggregate, have a
Material Adverse Effect. Except as required under the Securities Act, the
Exchange Act, the rules and regulations of the Nasdaq Stock Market and any
applicable state securities laws, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court, governmental agency, regulatory agency, self regulatory organization or
stock market or any third party in order for it to execute, deliver or perform
any of its obligations under this Agreement or to issue and sell the Shares in
accordance with the terms hereof. All consents, authorizations, orders, filings
and registrations which the Company is required to obtain pursuant to the
preceding sentence have been obtained or effected on or prior to the date
hereof.
 
 
6

--------------------------------------------------------------------------------

 
 
4.4.           Capitalization.  As of May 22, 2012, the authorized capital stock
of the Company consists of (i) 20,000,000 shares of Common Stock, of which
12,614,627 shares are issued and outstanding, 3,300,000 shares are reserved for
issuance pursuant to stock options granted under the Company’s equity
compensation plans, 300,000 shares are reserved for issuance pursuant to the
Company’s employee stock purchase plan and 207,000 shares are reserved for
issuance pursuant to warrants to purchase Common Stock, and (ii) 1,000,000
shares of preferred stock, par value $0.001 per share, of which no shares are
issued and outstanding.  Except as described above and in Schedule 4.4 hereto or
in the Private Placement Memorandum, (i) there are no outstanding options,
warrants, scrip, rights to subscribe for, puts, calls, rights of first refusal,
agreements, understandings, claims or other commitments or rights of any
character whatsoever relating to, or securities or rights convertible into or
exchangeable for any shares of capital stock of the Company or any of its
Subsidiaries, or arrangements by which the Company or any of its Subsidiaries is
or may become bound to issue additional shares of capital stock of the Company
or any of its Subsidiaries, (ii) there are no agreements or arrangements under
which the Company or any of its Subsidiaries is obligated to register the sale
of any of its or their securities under the Securities Act (except for the
registration rights provisions contained herein) and (iii) there are no
anti-dilution or price adjustment provisions contained in any security issued by
the Company (or in any agreement providing rights to security holders) that will
be triggered by the issuance of the Shares.  All of such outstanding shares of
capital stock are, or upon issuance will be, duly authorized, validly issued,
fully paid and nonassessable.  No shares of capital stock of the Company are
subject to preemptive rights or any other similar rights of the stockholders of
the Company or any Lien imposed through the actions or failure to act of the
Company.
 
4.5.           SEC Information.
 
(a)           The Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Exchange Act (all of the foregoing and all
other documents filed with the SEC prior to the date hereof and all exhibits
included therein and financial statements and schedules thereto and documents
incorporated by reference therein, being hereinafter referred to herein as the
“SEC Documents”). The SEC Documents have been made available to the Investors
via the SEC’s EDGAR system. As of their respective dates, the SEC Documents
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the SEC promulgated thereunder applicable to the
SEC Documents, and none of the SEC Documents, at the time they were filed with
the SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. As of their respective dates, the financial statements of the
Company included in the SEC Documents (“Company Financial Statements”) complied
as to form in all material respects with applicable accounting requirements and
the published rules and regulations of the SEC with respect thereto. The Company
Financial Statements have been prepared in accordance with United States
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may not include footnotes or may be condensed or
summary statements) and fairly present in all material respects the consolidated
financial position of the Company and its consolidated Subsidiaries as of the
dates thereof and the consolidated results of their operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal year-end audit adjustments). Except as set forth in the Company Financial
Statements, the Company has no liabilities, contingent or otherwise, other than:
(i) liabilities incurred in the ordinary course of business subsequent to March
31, 2012 (the fiscal period end of the Company’s most recently-filed periodic
report), and (ii) obligations under contracts and commitments incurred in the
ordinary course of business and not required under generally accepted accounting
principles to be reflected in such financial statements, which, individually or
in the aggregate, are not material to the financial condition or operating
results of the Company.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)           The shares of Common Stock are currently traded on the Nasdaq
Capital Market.  Except as set forth in the SEC Documents, the Company has not 
received notice (written or oral) from Nasdaq to the effect that the Company is
not in compliance with the continued listing and maintenance requirements of
such exchange.  The Company is compliance with all such listing and maintenance
requirements.
 
4.6           Permits; Compliance. The Company and each of its Subsidiaries is
in possession of all franchises, grants, authorizations, licenses, permits,
easements, variances, exemptions, consents, certificates, approvals and orders
necessary to own, lease and operate its properties and to carry on its business
as it is now being conducted (collectively, the “Company Permits”), and there is
no action pending or, to the knowledge of the Company, threatened regarding
suspension or cancellation of any of the Company Permits. Neither the Company
nor any of its Subsidiaries is in conflict with, or in default or violation of,
any of the Company Permits, except for any such conflicts, defaults or
violations which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. Since March 31, 2012, neither the
Company nor any of its Subsidiaries has received any notification with respect
to possible conflicts, defaults or violations of applicable laws, except for
notices relating to possible conflicts, defaults or violations, which conflicts,
defaults or violations would not have a Material Adverse Effect.
 
4.7           Litigation. Except as set forth in the SEC Documents, there is no
action, suit, claim, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending or, to the knowledge of the Company or any of its Subsidiaries,
threatened against or affecting the Company or any of its Subsidiaries, or their
respective businesses, properties or assets or their officers or directors in
their capacity as such, that would have a Material Adverse Effect. The Company
is unaware of any facts or circumstances which might give rise to any of the
foregoing.  There has not been, and the the Company’s Knowledge, there is not
pending or contemplated, any investigation by the SEC involving the Company, any
of its Subsidiaries or any current or former director or executive officer of
the Company or any of its Subsidiaries.
 
4.8           No Material Changes.
 
(a)           Since March 31, 2012, except as set forth in the SEC Documents,
there has not been:
 
(i)           Any material adverse change in the financial condition, operations
or business of the Company from that shown on the Company Financial Statements,
or any material transaction or commitment effected or entered into by the
Company outside of the ordinary course of business;
 
(ii)           Any effect, change or circumstance which has had, or could
reasonably be expected to have, a Material Adverse Effect; or
 
(iii)           Any incurrence of any material liability outside of the ordinary
course of business.
 
4.9           No General Solicitation. Neither the Company nor any person
participating on the Company’s behalf in the transactions contemplated hereby
has conducted any “general solicitation,” as such term is defined in Regulation
D promulgated under the Securities Act, with respect to any of the Shares being
offered hereby.
 
 
8

--------------------------------------------------------------------------------

 
 
4.10          No Integrated Offering. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales in any security or solicited any offers to
buy any security under circumstances that would require registration under the
Securities Act of the issuance of the Shares to the Investors. The issuance of
the Shares to the Investors will not be integrated with any other issuance of
the Company’s securities (past, current or future) for purposes of any
stockholder approval provisions applicable to the Company or its securities.
 
4.11          No Brokers. Except as set forth in Section 9.1, the Company has
taken no action which would give rise to any claim by any person for brokerage
commissions, transaction fees or similar payments relating to this Agreement or
the transactions contemplated hereby.
 
4.12          Internal Controls.  The Company is in material compliance with the
provisions of the Sarbanes-Oxley Act of 2002 currently applicable to the
Company.  The Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with generally accepted accounting
principles. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-14 and 15d-14) for the Company and designed
such disclosure controls and procedures to ensure that material information
relating to the Company, including the Subsidiaries, is made known to the
certifying officers by others within those entities, particularly during the
period in which the Company’s most recently filed period report under the
Exchange Act, as the case may be, is being prepared.  The Company's certifying
officers have evaluated the effectiveness of the Company's controls and
procedures as of the end of the period covered by the most recently filed
periodic report under the Exchange Act (such date, the “Evaluation Date”).  The
Company presented in its most recently filed periodic report under the Exchange
Act the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date.  Since the Evaluation Date, there have been no significant
changes in the Company's internal controls (as such term is defined in Item 308
of Regulation S-K) or, to the Company's Knowledge, in other factors that could
significantly affect the Company's internal controls.  The Company maintains and
will continue to maintain a standard system of accounting established and
administered in accordance with GAAP and the applicable requirements of the
Exchange Act.
 
4.13          Form D; Blue Sky Laws. The Company agrees to file a Form D with
respect to the Shares as required under Regulation D and to provide a copy
thereof to the Placement Agent promptly after such filing. The Company shall, on
or before the Closing Date, take such action as the Company shall reasonably
determine is necessary to qualify the Shares for sale to the Investors at the
applicable Closing pursuant to this Agreement under applicable securities or
“blue sky” laws of the states of the United States (or to obtain an exemption
from such qualification), and shall provide evidence of any such action so taken
to the Placement Agent on or prior to the Closing Date.
 
4.14          Disclosure. The Company confirms that neither it nor any other
Person acting on its behalf has provided any of the Investors or their agents or
counsel with any information that constitutes or could reasonably be expected to
constitute material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Transaction Documents. The Company understands and
confirms that each of the Investors will rely on the foregoing representations
in effecting transactions in securities of the Company. All disclosure provided
to the Investors regarding the Company and its Subsidiaries, their businesses
and the transactions contemplated hereby, including the schedules to this
Agreement, furnished by or on behalf of the Company or any of its Subsidiaries
is true and correct in all material respects and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. Each press release issued by the
Company or any of its Subsidiaries during the twelve (12) months preceding the
date of this Agreement did not at the time of release contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they are made, not misleading.  No event
or circumstance has occurred or information exists with respect to the Company
or any of its Subsidiaries or its or their business, properties, liabilities,
results of operations or financial conditions, which, under applicable law, rule
or regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly disclosed. The
Company acknowledges and agrees that no Investor makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.
 
 
9

--------------------------------------------------------------------------------

 
 
4.15          Intellectual Property Rights.  The Company and its Subsidiaries
own or possess adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, original works, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights and all applications and registrations therefor (“Intellectual Property
Rights”) necessary to conduct their respective businesses as now conducted and
as presently proposed to be conducted. None of the Company’s or its
Subsidiaries’ Intellectual Property Rights have expired, terminated or been
abandoned, or are expected to expire, terminate or be abandoned, within two (2)
years from the date of this Agreement. The Company has no knowledge of any
infringement by the Company or any of its Subsidiaries of Intellectual Property
Rights of others. Except as set forth in the SEC Documents, there is no claim,
action or proceeding being made or brought, or to the Company’s Knowledge, being
threatened, against the Company or any of its Subsidiaries regarding their
Intellectual Property Rights. The Company is not aware of any facts or
circumstances which might give rise to any of the foregoing infringements or
claims, actions or proceedings. The Company and each of its Subsidiaries have
taken reasonable security measures to protect the secrecy, confidentiality and
value of all of their Intellectual Property Rights, except where failure to take
such measures would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
 
4.16          Tax Status.  Except for occurrences that would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, the Company and each of its Subsidiaries (i) has timely made or
filed all foreign, federal and state income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject, (ii) has
timely paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company and its
Subsidiaries know of no basis for any such claim. The Company is not operated in
such a manner as to qualify as a passive foreign investment company, as defined
in Section 1297 of the U.S. Internal Revenue Code of 1986, as amended.
 
4.17          Acknowledgement Regarding Investors’ Trading Activity.  It is
understood and acknowledged by the Company that (i) following the public
disclosure of the transactions contemplated by the Transaction Documents in
accordance with the terms thereof, none of the Investors have been asked by the
Company or any of its Subsidiaries to agree, nor has any Investor agreed with
the Company or any of its Subsidiaries, to desist from effecting any
transactions in or with respect to (including, without limitation, purchasing or
selling, long and/or short) any securities of the Company, or “derivative”
securities based on securities issued by the Company or to hold any of the
Shares for any specified term; (ii) any Investor, and counterparties in
“derivative” transactions to which any such Investor is a party, directly or
indirectly, presently may have a “short” position in the Common Stock which was
established prior to such Investor’s knowledge of the transactions contemplated
by the Transaction Documents; and (iii) each Investor shall not be deemed to
have any affiliation with or control over any arm’s length counterparty in any
“derivative” transaction. The Company further understands and acknowledges that
following the public disclosure of the transactions contemplated by the
Transaction Documents, one or more Investors may engage in hedging and/or
trading activities at various times during the period that the Shares are
outstanding, and such hedging and/or trading activities, if any, can reduce the
value of the existing stockholders’ equity interest in the Company both at and
after the time the hedging and/or trading activities are being conducted. The
Company acknowledges that such aforementioned hedging and/or trading activities
do not constitute a breach of this Agreement or any other Transaction Document
or any of the documents executed in connection herewith or therewith.
 
 
10

--------------------------------------------------------------------------------

 
 
4.18          Manipulation of Price.  Neither the Company nor any of its
Subsidiaries has, and, to the Company’s Knowledge, no Person acting on their
behalf has, directly or indirectly, (i) taken any action designed to cause or to
result in the stabilization or manipulation of the price of any security of the
Company or any of its Subsidiaries to facilitate the sale or resale of any of
the Shares, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Shares (other than the Placement Agent), or
(iii) paid or agreed to pay to any Person any compensation for soliciting
another to purchase any other securities of the Company or any of its
Subsidiaries (other than the Placement Agent).
 
4.19          Shell Company Status.  The Company is not, and has never been, an
issuer identified in, or subject to, Rule 144(i).
 
5.           Registration Rights.
 
5.1.           Participation in Registrations.  Whenever the Company proposes to
register any of its securities under the Securities Act, whether for its own
account or for the account of another stockholder (except for the registration
of securities (A) to be offered pursuant to an employee benefit plan on Form S-8
or (B) pursuant to a registration made on Form S-4, or any successor forms then
in effect) at any time and the registration form to be used may be used for the
registration of the Registrable Securities (a “Piggyback Registration”), it will
so notify in writing all holders of Registrable Securities no later than the
earlier to occur of (i) the tenth (10th) day following the Company’s receipt of
notice of exercise of other demand registration rights, or (ii) thirty (30) days
prior to the anticipated filing date.  Subject to the provisions of this
Agreement, the Company will include in the Piggyback Registration all
Registrable Securities, on a pro rata basis based upon the total number of
Registrable Securities with respect to which the Company has received written
requests for inclusion within ten (10) business days after the applicable
holder’s receipt of the Company’s notice.
 
5.2.           Expenses.  All fees and expenses incident to the performance of
or compliance with this Agreement by the Company shall be borne by the Company,
whether or not any Registrable Securities are sold pursuant to the Registration
Statement.  The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with the trading market on which the Common Stock is then listed for
trading, and (B) in compliance with applicable state securities or Blue Sky
laws, (ii) processing expenses of the Placement Agent, not to exceed $5,000
without the Company’s approval, including, but not limited to, printing
expenses, messenger, telephone and delivery expenses and customary marketing
expenses, (iii) fees and disbursements of counsel and independent public
accountants for the Company, (iv) fees and disbursements of one counsel to the
Placement Agent not to exceed $15,000, and (v) filing fees and counsel fees of
the Placement Agent if a determination is made that a FINRA Rule 5110 filing is
required to be made with respect to the Registration Statement.
 
 
11

--------------------------------------------------------------------------------

 
 
5.3.           Indemnification.
 
(a)           Indemnification by the Company.  The Company will indemnify and
hold harmless each Investor and its officers, directors, members, shareholders,
partners, representatives, employees and agents, successors and assigns, and
each other person, if any, who controls such Investor within the meaning of the
Securities Act, against any losses, obligations, claims, damages, liabilities,
contingencies, judgments, fines, penalties, charges, costs (including, without
limitation, court costs, reasonable attorneys’ fees and costs of defense and
investigation), amounts paid in settlement or expenses, joint or several,
(collectively, “Claims”) incurred in investigating, preparing or defending any
action, claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the SEC, whether pending or threatened, whether or
not an indemnified party is or may be a party thereto, to which any of them may
become subject insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon: (i)
any untrue statement or alleged untrue statement of any material fact contained
in any Registration Statement, any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereof; (ii) any blue sky
application or other document executed by the Company specifically for that
purpose or based upon written information furnished by the Company filed in any
state or other jurisdiction in order to qualify any or all of the Registrable
Securities under the securities laws thereof (any such application, document or
information herein called a “Blue Sky Application”); (iii) the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading; (iv) any violation
by the Company or its agents of any rule or regulation promulgated under the
Securities Act applicable to the Company or its agents and relating to action or
inaction required of the Company in connection with such registration; or (v)
any failure to register or qualify the Registrable Securities included in any
such Registration Statement in any state where the Company or its agents has
affirmatively undertaken or agreed in writing that the Company will undertake
such registration or qualification on an Investor’s behalf and will reimburse
such Investor, and each such officer, director or member and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such Claim or action;
provided, however, that the Company will not be liable in any such case if and
to the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished by such
Investor or any such controlling person in writing specifically for use in such
Registration Statement or Prospectus.
 
(b)           Indemnification by the Investors.  Each Investor agrees, severally
but not jointly, to indemnify and hold harmless, to the fullest extent permitted
by law, the Company, its directors, officers, employees, stockholders, partner,
representatives and each person who controls the Company (within the meaning of
the Securities Act) against any Claims resulting from any untrue statement of a
material fact or any omission of a material fact required to be stated in the
Registration Statement or Prospectus or preliminary prospectus or amendment or
supplement thereto or necessary to make the statements therein not misleading,
to the extent, but only to the extent that such untrue statement or omission is
contained in any information furnished in writing by such Investor to the
Company specifically for inclusion in such Registration Statement or Prospectus
or amendment or supplement thereto.  In no event shall the liability of an
Investor be greater in amount than the dollar amount of the proceeds (net of all
expense paid by such Investor in connection with any claim relating to this
Section 5.3 and the amount of any damages such Investor has otherwise been
required to pay by reason of such untrue statement or omission) received by such
Investor upon the sale of the Registrable Securities included in the
Registration Statement giving rise to such indemnification obligation.
 
 
12

--------------------------------------------------------------------------------

 
 
(c)           Conduct of Indemnification Proceedings.  Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim or employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation.  It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties.  No indemnifying party
will, except with the consent of the indemnified party, which consent shall not
be unreasonably withheld or delayed, consent to entry of any judgment or enter
into any settlement that does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability in respect of such claim or litigation.
 
(d)           Contribution.  If for any reason the indemnification provided for
in the preceding paragraphs (a) and (b) is unavailable to an indemnified party
or insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such Claim in such proportion as is
appropriate to reflect the relative fault of the indemnified party and the
indemnifying party, as well as any other relevant equitable considerations.  No
person guilty of fraudulent misrepresentation within the meaning of Section
11(f) of the Securities Act shall be entitled to contribution from any person
not guilty of such fraudulent misrepresentation.  In no event shall the
contribution obligation of a holder of Registrable Securities be greater in
amount than the dollar amount of the proceeds (net of all expenses paid by such
holder in connection with any claim relating to this Section 5.3 and the amount
of any damages such holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission) received by
it upon the sale of the Registrable Securities giving rise to such contribution
obligation.
 
5.4.           Cooperation by Investor.  Each Investor shall furnish to the
Company or the Underwriter, as applicable, such information regarding the
Investor and the distribution proposed by it as the Company may reasonably
request in connection with any registration or offering referred to in this
Section 5.  Each Investor shall cooperate as reasonably requested by the Company
in connection with the preparation of the registration statement with respect to
such registration, and for so long as the Company is obligated to file and keep
effective such registration statement, shall provide to the Company, in writing,
for use in the registration statement, all such information regarding the
Investor and its plan of distribution of the Shares included in such
registration as may be reasonably necessary to enable the Company to prepare
such registration statement, to maintain the currency and effectiveness thereof
and otherwise to comply with all applicable requirements of law in connection
therewith.
 
6.           Transfer Restrictions.
 
6.1.           Transfer or Resale. Each Investor understands that:
 
(i)           Except as provided in the registration rights provisions set forth
above,  the sale or resale of all or any portion of the Shares has not been and
is not being registered under the Securities Act or any applicable state
securities laws, and all or any portion of the Shares may not be transferred
unless:
 
 
13

--------------------------------------------------------------------------------

 
 
(A)           the Shares are sold pursuant to an effective registration
statement under the Securities Act;
 
(B)           the Investor shall have delivered to the Company,  at the cost of
the Company, a customary opinion of counsel that shall be in form, substance and
scope reasonably acceptable to the Company, to the effect that the Shares to be
sold or transferred may be sold or transferred pursuant to an exemption from
such registration;
 
(C)           the Shares are sold or transferred to an “affiliate” (as defined
in Rule 144 promulgated under the Securities Act (or a successor rule) (“Rule
144”)) of the Investor who agrees to sell or otherwise transfer the Shares only
in accordance with this Section 6.1 and who is an Accredited Investor;
 
(D)           the Shares are sold pursuant to Rule 144; or
 
(E)           the Shares are sold pursuant to Regulation S under the Securities
Act (or a successor rule) (“Regulation S”);
 
and, in each case, the Investor shall have delivered to the Company, at the cost
of the Company, a customary opinion of counsel, in form, substance and scope
reasonably acceptable to the Company.  Notwithstanding the foregoing or anything
else contained herein to the contrary, the Shares may be pledged as collateral
in connection with a bona fide margin account or other lending arrangement.
 
6.2           Transfer Agent Instructions.  If an Investor provides the Company
with a customary opinion of counsel, that shall be in form, substance and scope
reasonably acceptable to such counsel, to the effect that a public sale or
transfer of such Shares may be made without registration under the Securities
Act and such sale or transfer is effected, the Company shall permit the transfer
and promptly instruct its transfer agent to issue one or more certificates, free
from restrictive legend, in such name and in such denominations as specified by
such Investor. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Investors, by vitiating the intent
and purpose of the transactions contemplated hereby. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section 6.2 may be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Section, that the Investors
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach and requiring immediate transfer, without the necessity
of showing economic loss and without any bond or other security being required.
 
7.           Conditions to Closing of the Investors.
 
The obligation of each Investor hereunder to purchase the Shares at the Closing
is subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for each Investor’s
sole benefit and may be waived by such Investor at any time in its sole
discretion by providing the Company with prior written notice thereof:


7.1           Representations, Warranties and Covenants.  The representations
and warranties of the Company shall be true and correct in all material respects
as of the date when made and as of the Closing Date as though originally made at
that time (except for representations and warranties that speak as of a specific
date, which shall be true and correct in all material respects as of such date)
and the Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required to be performed,
satisfied or complied with by the Company at or prior to the Closing Date. Such
Investor shall have received a certificate, executed by the Chief Executive
Officer of the Company, dated as of the Closing Date, to the foregoing effect
and as to such other matters as may be reasonably requested by such Investor in
the form reasonably acceptable to such Investor.


 
14

--------------------------------------------------------------------------------

 
 
7.2           Consents. The Company shall have obtained all governmental,
regulatory or third party consents and approvals, if any, necessary for the sale
of the Shares.


7.3           Delivery by Company. The Company shall have duly executed and
delivered to such Investor (A) each of the other Transaction Documents and (B)
an instruction letter to the Company’s transfer agent regarding the issuance of
the Shares in the number as is set forth on the signature page hereby being
purchased by such Investor at the Closing pursuant to this Agreement.


7.4           Legal Opinion. Such Investor shall have received the opinion of
Morse, Barnes-Brown & Pendleton, P.C., the Company’s counsel, dated as of the
Closing Date, in the form reasonably acceptable to such Investor.


7.5           Listing of Shares. The Company shall have obtained approval of the
NASDAQ Stock Market to list or designate for quotation (as the case may be) the
Shares.


7.6           No Material Adverse Effect. Since the date of first execution of
this Agreement, no event or series of events shall have occurred that reasonably
would have or result in a Material Adverse Effect.


7.7           No Prohibition. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.


7.8           Other Documents. The Company shall have delivered to such Investor
such other documents, instruments or certificates relating to the transactions
contemplated by this Agreement as such Investor or its counsel may reasonably
request.
 
8.           Conditions to Closing of the Company.
 
The obligations of the Company to effect the transactions contemplated by this
Agreement with each Investor are subject to the fulfillment at or prior to each
Closing Date of the conditions listed below.
 
8.1.           Representations and Warranties.  The representations and
warranties made by such Investor in Section 3 shall be true and correct in all
material respects at the time of Closing as if made on and as of such date.
 
8.2.           Corporate Proceedings.  All corporate and other proceedings
required to be undertaken by such Investor in connection with the transactions
contemplated hereby shall have occurred and all documents and instruments
incident to such proceedings shall be reasonably satisfactory in substance and
form to the Company.
 
9.           Miscellaneous.
 
9.1.           Compensation of Placement Agent.  The Investor acknowledges that
it is aware that the Placement Agent will receive from the Company, in
consideration for its services as financial advisor and placement agent in
respect of the transactions contemplated hereby, (a) a commission success fee
equal to 8% of the Purchase Price of the Shares sold at each Closing, payable in
cash, (b) an expense allowance, which shall include reimbursement of legal
expenses incurred in connection with the transactions contemplated hereby, not
to exceed $25,000 without the Company’s approval, payable in cash, and
(c) five-year warrants to purchase such number of shares of the Company’s Common
Stock equal to ten percent (10%) of the number of shares sold in the Offering,
at an exercise price equal to $1.40 per share.
 
 
15

--------------------------------------------------------------------------------

 
 
9.2.           Notices.  All notices, requests, demands and other communications
provided in connection with this Agreement shall be in writing and shall be
deemed to have been duly given at the time when hand delivered, delivered by
express courier, or sent by facsimile (with receipt confirmed by the sender’s
transmitting device) in accordance with the contact information provided below
or such other contact information as the parties may have duly provided by
notice.
 
The Company:
 
Bridgeline Digital, Inc.
80 Blanchard Road
Burlington, Massachusetts 01803
Telephone:  (781) 376-5555
Facsimile:     (781) 376-5033
Attention:    Mr. Thomas L. Massie,
                      President and Chief Executive Officer
With a copy to:
Morse, Barnes-Brown & Pendleton, P.C.
CityPoint
230 Third Avenue, 4th Floor
Waltham, Massachusetts 02451
Telephone:  (781) 622-5930
Facsimile:     (781) 622-5933
Attention:    Joseph C. Marrow, Esq.

 
The Investors:
 
As per the contact information provided on the signature pages hereof.
 
Taglich Brothers, Inc.:
 
Taglich Brothers, Inc.
275 Madison Avenue, Suite 1618
New York, NY 10016
Telephone:  (212) 661-6886
Facsimile:     (212) 661-6824
Attention:    Robert C. Schroeder
                      Vice President, Investment Banking
With a copy to:
Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, New York 10006
Telephone:  (212) 930-9700
Facsimile:     (212) 930-9725
Attention:    Marc Ross, Esq.

 
9.3           Survival of Representations and Warranties.  Each party hereto
covenants and agrees that the representations and warranties of such party
contained in this Agreement shall survive the Closing.  Each Investor shall be
responsible only for its own representations, warranties, agreements and
covenants hereunder.
 
9.4           Indemnification.
 
(a)           The Company agrees to indemnify and hold harmless each Investor
and its Affiliates and their respective directors, officers, employees and
agents from and against any and all losses, claims, damages, liabilities and
expenses (including without limitation reasonable attorney fees and
disbursements and other expenses incurred in connection with investigating,
preparing or defending any action, claim or proceeding, pending or threatened
and the costs of enforcement thereof) (collectively, “Losses”) to which such
Person may become subject as a result of any breach of representation, warranty,
covenant or agreement made by or to be performed on the part of the Company
under the Transaction Documents, and will reimburse any such Person for all such
amounts as they are incurred by such Person.
 
 
16

--------------------------------------------------------------------------------

 
 
(b)           Promptly after receipt by any Investor (the “Indemnified Person”)
of notice of any demand, claim or circumstances which would or might give rise
to a claim or the commencement of any action, proceeding or investigation in
respect of which indemnity may be sought pursuant to Section 9.4, such
Indemnified Person shall promptly notify the Company in writing and the Company
shall assume the defense thereof, including the employment of counsel reasonably
satisfactory to such Indemnified Person, and shall assume the payment of all
fees and expenses; provided, however, that the failure of any Indemnified Person
so to notify the Company shall not relieve the Company of its obligations
hereunder except to the extent that the Company is materially prejudiced by such
failure to notify.  In any such proceeding, any Indemnified Person shall have
the right to retain its own counsel, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Person unless: (i) the Company and
the Indemnified Person shall have mutually agreed to the retention of such
counsel; or (ii) in the reasonable judgment of counsel to such Indemnified
Person representation of both parties by the same counsel would be inappropriate
due to actual or potential differing interests between them.  The Company shall
not be liable for any settlement of any proceeding effected without its written
consent, which consent shall not be unreasonably withheld, but if settled with
such consent, or if there be a final judgment for the plaintiff, the Company
shall indemnify and hold harmless such Indemnified Person from and against any
loss or liability (to the extent stated above) by reason of such settlement or
judgment.  Without the prior written consent of the Indemnified Person, which
consent shall not be unreasonably withheld, the Company shall not effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Person from all liability arising out
of such proceeding.
 
9.5.           Entire Agreement. This Agreement contains the entire agreement
between the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements and understandings of the parties, oral and
written, with respect to the subject matter contained herein.
 
9.6           Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and, except for the Placement Agent and other registered
broker-dealers, if any, who are specifically agreed to be and acknowledged by
each party as third party beneficiaries hereof, is not for the benefit of, nor
may any provision hereof be enforced by, any other person.
 
9.7.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. Neither
the Company nor any Investor shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other.
Notwithstanding the foregoing, but subject to the provisions of Section 6.1
hereof, any Investor may, without the consent of the Company, assign its rights
hereunder to any person that purchases Shares in a private transaction from an
Investor or to any of its “affiliates,” as that term is defined under the 1934
Act.
 
9.8.           Public Disclosures. The Company shall (x) on or before 8:30 a.m.,
New York time, on the first (1st) Business Day after the date of this Agreement,
(x) issue a press release (the “Press Release”) reasonably acceptable to the
Investors disclosing all the material terms of the transactions contemplated by
the Transaction Documents and (y) on or before 8:30 a.m., New York time, within
three (3) Business Days after the date of this Agreement, file a Current Report
on Form 8-K describing all the material terms of the transactions contemplated
by the Transaction Documents in the form required by the 1934 Act and attaching
all the material Transaction Documents (including, without limitation, this
Agreement (and all schedules to this Agreement) (including all attachments, the
“8-K Filing”). From and after the issuance of the Press Release, the Company
shall have disclosed all material, non-public information (if any) delivered to
any of the Investors by the Company in connection with the transactions
contemplated by the Transaction Documents. Neither the Company nor any Investor
shall issue any press releases or any other public statements with respect to
the transactions contemplated hereby; provided, however, the Company shall be
entitled, without the prior approval of any Investor, to make the Press Release
and any other press release or other public disclosure with respect to such
transactions (i) in substantial conformity with the 8-K Filing and
contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) each Investor shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release). Without the prior written consent of
the applicable Investor (which may be granted or withheld in such Investor’s
sole discretion), the Company shall not disclose the name of such Investor in
any filing (other than the 8-K Filing, any Registration Statement registering
the Shares and any other filing as is required by applicable law and
regulations), announcement, release or otherwise.
 
 
17

--------------------------------------------------------------------------------

 
 
9.9.           Binding Effect; Benefits.  This Agreement and all the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns; nothing in this Agreement,
expressed or implied, is intended to confer on any persons other than the
parties hereto or their respective successors and permitted assigns, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.
 
9.10.         Amendment; Waivers.  All modifications, amendments or waivers to
this Agreement shall require the written consent of both the Company and a
majority-in-interest of the Investors (based on the number of Shares purchased
hereunder).
 
9.11.         Applicable Law; Disputes.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without giving
effect to the conflict of law provisions thereof, and the parties hereto
irrevocably submit to the exclusive jurisdiction of the United States District
Court for the Southern District of New York, or, if jurisdiction in such court
is lacking, the Supreme Court of the State of New York, New York County, in
respect of any dispute or matter arising out of or connected with this Agreement
 
9.12.         Further Assurances.  Each party hereto shall do and perform or
cause to be done and performed all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
any other party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
9.13.         Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument.  This Agreement may
also be executed via facsimile, which shall be deemed an original.
 
9.14          Independent Nature of Investors.  The obligations of each Investor
under this Agreement or other transaction document are several and not joint
with the obligations of any other Investor, and no Investor shall be responsible
in any way for the performance of the obligations of any other Investor under
this Agreement or any other transaction document.  Each Investor shall be
responsible only for its own representations, warranties, agreements and
covenants hereunder.  The decision of each Investor to purchase Shares pursuant
to this Agreement has been made by such Investor independently of any other
Investor and independently of any information, materials, statements or opinions
as to the business, affairs, operations, assets, properties, liabilities,
results of operations, condition (financial or otherwise) or prospects of the
Company which may have been made or given by any other Investor or by any agent
or employee of any other Investor, and no Investor or any of its agents or
employees shall have any liability to any other Investor (or any other person)
relating to or arising from any such information, materials, statements or
opinions.  Nothing contained herein or in any other transaction document, and no
action taken by any Investor pursuant hereto or thereto, shall be deemed to
constitute the Investors as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Investors are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement.  Except as otherwise provided in
this Agreement or any other transaction document, each Investor shall be
entitled to independently protect and enforce its rights arising out of this
Agreement or out of the other transaction documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.  Each Investor has been represented by its own
separate legal counsel in connection with the transactions contemplated hereby
and acknowledge and understand that Sichenzia Ross Friedman Ference LLP has
served as counsel to the Placement Agent only.
 
 
[SIGNATURE PAGES IMMEDIATELY FOLLOW]
 
 
18

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned Investors and the Company have caused this
Securities Purchase Agreement to be duly executed as of the date first above
written.
 
 

 
BRIDGELINE DIGITAL, INC.
                 
Date
By:
/s/ Thomas L. Massie        Thomas L. Massie       President and Chief Executive
Officer                     INVESTORS:             The Investors executing the
Signature Page in the form attached hereto as Annex A and delivering the same to
the Company or its agents shall be deemed to have executed this Agreement and
agreed to the terms hereof.  

 
 
19

--------------------------------------------------------------------------------

 
 
Schedule 4.4
 
Capitalization


Certain stockholder that acquired shares of the Company’s Common Stock in
connection with the sale of their businesses to the Company were granted
“piggyback” registration rights such that if the Company registers any
securities for public sale for the benefit of any member of the Company’s
management team or any stockholder that acquired their shares through the sale
of their business to the Company, such stockholders will have the right to
include their shares in a registration statement.  In connection with that
certain private placement dated October 29, 2010, the Company issued 1,000,000
shares of Common Stock to investors (the “October 2010 Private Placement”).  In
connection with the October 2010 Private Placement, the Company granted
“piggyback” registration rights to investors in  such October 2010 Private
Placement.


             On or about July 5, 2007, the Company issued Warrants to Purchase
Common Stock exercisable for up to 150,000 shares of Common Stock.  The Warrants
to Purchase Common Stock terminate on or about July 5, 2012.  As of the Closing,
Warrants to Purchase Common Stock exercisable for 93,000 shares remain
outstanding and unexercised.  The Warrants to Purchase Common Stock were granted
at an exercise price of $7.39 per share, as adjusted.  In connection with the
Offering, the exercise price (but not the number of shares exercisable
thereunder) of Warrants to Purchase Common Stock shall be adjusted downward in
accordance with the anti-dilution provision of the Warrants to Purchase Common
Stock.


On or about October 15, 2010, the Company issued Warrants to Purchase Common
Stock exercisable for up to 50,000 shares of Common Stock.  The Warrants to
Purchase Common Stock terminate on or about October 15, 2015.  As of the
Closing, Warrants to Purchase Common Stock exercisable for 50,000 shares remain
outstanding and unexercised.  The Warrants to Purchase Common Stock were granted
at exercise prices of $1.00 (25,000 shares) and $2.00 (25,000 shares) per share.


On or about October 29, 2010, the Company issued Warrants to Purchase Common
Stock exercisable for up to 64,000 shares of Common Stock.  The Warrants to
Purchase Common Stock terminate on or about October 29, 2014.  As of the
Closing, Warrants to Purchase Common Stock exercisable for 64,000 shares remain
outstanding and unexercised.  The Warrants to Purchase Common Stock were granted
at an exercise price of $1.45 per share.


 
20

--------------------------------------------------------------------------------

 
 
Annex A
Securities Purchase Agreement
Investor Counterpart Signature Page


The undersigned, desiring to: (i) enter into this Securities Purchase Agreement
dated as of _________ __, 2012 (the “Agreement”), with the undersigned,
Bridgeline Digital, Inc., a Delaware corporation (the “Company”), in or
substantially in the form furnished to the undersigned and (ii) purchase the
shares of Common Stock of the Company as set forth below, hereby agrees to
purchase such shares from the Company as of the Closing and further agrees to
join the Agreement as a party thereto, with all the rights and privileges
appertaining thereto, and to be bound in all respects by the terms and
conditions thereof.  The undersigned specifically acknowledges having read the
representations in the Agreement section entitled “Representations, Warranties
and Acknowledgments of the Investors,” and hereby represents that the statements
contained therein are complete and accurate with respect to the undersigned as
an Investor.
 
 

 
Name of Investor:
            If an entity:             Print Name of Entity:                    
 
Date
By:
        Name        Title   

 

  If an individual:             Print Name:               Signature:            
  If joint individuals:             Print Name:               Signature:    

 

  All Investors:             Address:             Telephone No.:       Facsimile
No.:       Email Address:               The Investor hereby elects to purchase
____________ Shares (to be completed by Investor) at a purchase price of $1.15
per Share under the Securities Purchase Agreement at a total Purchase Price of
$__________ (to be completed by Investor).  

 
 
21

--------------------------------------------------------------------------------

 
 
Exhibit A-1


First Closing held on May 31, 2012


Schedule of Investors



Investor   Shares    
Purchase Price
 
MERLE F STOCKLEY JR
    10,000     $ 11,500.00  
Neal Rotenberg
    8,695     $ 9,999.25  
Edward J Hart
    43,478     $ 49,999.70  
ANDREW K LIGHT
    26,087     $ 30,000.05  
RAYMOND M BEEBE & JOAN P BEEBE JTWROS
    26,087     $ 30,000.05  
ANN B OLDFATHER
    17,391     $ 19,999.65  
GLENN R HUBBARD
    26,087     $ 30,000.05  
DAVID A RANDOM
    26,087     $ 30,000.05  
STEVEN A BOGGS
    26,087     $ 30,000.05  
MICHAEL P HAGERTY
    21,735     $ 24,995.25  
EUGENE SZCZEPANSKI
    28,261     $ 32,500.15  
NUTIE DOWDLE
    26,087     $ 30,000.05  
ROGER W. LUNSTRA ANDJOYCE M. LUNSTRA LIVING TRUSTDTD 6/15/07 ROGER W. LUNSTRA
ANDJOYCE M LUNSTRA CO-TTEES
    26,087     $ 30,000.05  
JEFFREY G HIPP & MARY ANN HIPP JT/WROS
    26,087     $ 30,000.05  
ROBERT F TAGLICH
    217,391     $ 249,999.65  
JOHN C. GUTTILLA AND PEGGY GUTTILLA JTWROS
    17,500     $ 20,125.00  
RACHEL T BARONI TRUST UAD 12/31/94 P J BARONI & R T BARONI TTEES AMD 08/11/09
    26,086     $ 29,998.90  
THE SHIRLEY J LEWIS MARITAL TRUST B UAD 06/26/01 GUY W LEWIS TTEE
    34,783     $ 40,000.45  
David L Pastrich
    10,000     $ 11,500.00  
DIANE MILLER
    8,695     $ 9,999.25  
MICHAEL N TAGLICH
    217,391     $ 249,999.65  
SANDA P NITZ
    8,700     $ 10,005.00  
GARY ARNOLD AND PATRICIA ARNOLD TEN COM
    75,653     $ 87,000.95  
CLAUDIA A RUGGIERO FAMILY TRUST UAD 09/26/90 CLAUDIA TAGLICH TTEE
    43,478     $ 49,999.70  
P KENNETH NITZ
    8,700     $ 10,005.00  
BROMS FINANCIAL LLC
    37,860     $ 43,539.00  
PAUL SEID
    82,609     $ 95,000.35  
AJAMB LLC
    82,609     $ 95,000.35  
SHADOW CAPITAL LLC
    86,956     $ 99,999.40  
DENNIS FORTIN
    86,956     $ 99,999.40  
JOHN R BERTSCH TRUST DTD 12/4/2004 JOHN R BERTSCH TRUSTEE
    50,000     $ 57,500.00  
HARVEY BIBICOFF AND JACQUELINE BIBICOFF TRUSTEES OF THE BIBICOFF FAMILY TRUST
DTD 5/16/00
    34,261     $ 39,400.15  

 
 
22

--------------------------------------------------------------------------------

 
 
Brigitte Ferrada-Stetson
    12,609     $ 14,500.35  
MARK RAVICH
    37,383     $ 42,990.45  
Herb B Grimes
    43,478     $ 49,999.70  
ROBERT W ALLEN TRUST UAD 04/29/08 ROBERT W ALLEN TTEE
    17,391     $ 19,999.65  
PYRAMID PARTNERS LP
    100,000     $ 115,000.00  
C MARK CASEY
    10,000     $ 11,500.00  
Steven Farber
    8,120     $ 9,338.00  
RONALD A RAYSON
    7,044     $ 8,100.60  
DONALD V MOLINE
    6,522     $ 7,500.30  
GERALD I ROSENFELD PC PROFIT SHARING TRUST U A/D 7-1 GERALD I ROSENFELD TTEE
    7,044     $ 8,100.60  
PHILLIP L BURNETT & ALLYSON BURNETT JTWROS
    6,527     $ 7,506.05  
ROBERT W MAIN TTEE UNDER THE ROBERT W MAIN TRUST DTD 9/7/05
    8,120     $ 9,338.00  
DR RICHARD V NUTTAL & ANNETTA METS NUTTALL JTWROS
    3,226     $ 3,709.90  
ROBERT KOSKI
    17,653     $ 20,300.95  
KEITH LIGGETT
    6,527     $ 7,506.05  
SCOT HOLDING INC
    14,174     $ 16,300.10  
RALPH J CUOMO AND LESLIE L CUOMO COTEES THE CUOMO FAMILY TRUST DTD 11/21/2006
    8,120     $ 9,338.00  
BIG RED INVESTMENTS PARTNERSHIP LTD
    8,696     $ 10,000.40  
BRUCE NEWELL
    10,000     $ 11,500.00  
Frank Mavronicolas
    22,000     $ 25,300.00  
Kenneth Garland
    22,000     $ 25,300.00  
AUGUSTO CALLEJAS
    6,000     $ 6,900.00  
ARTHUR H. FINNEL
    15,000     $ 17,250.00  
JAMES E PUERNER
    22,000     $ 25,300.00  
GARY A. HAFNER AND LEEANN HAFNER JT TEN
    21,739     $ 24,999.85  
R2MJ LLC
    44,000     $ 50,600.00  
VINCENT M PALMIERI
    25,000     $ 28,750.00  
ROBERT SCHROEDER
    25,000     $ 28,750.00  
RICHARD OH
    25,000     $ 28,750.00  
Leonard Schleicher
    8,700     $ 10,005.00  
DOUGLAS E HAILEY
    50,000     $ 57,500.00  
Kleeman Family 2004 Revocable Trust
    86,956     $ 99,999.40  
Total – First Closing
    2,173,913     $ 2,499,999.95  



 
23

--------------------------------------------------------------------------------

 
 
Exhibit A-2


Subsequent Closing held on June      , 2012
 
Schedule of Investors


Investor
Shares
Purchase Price
                                                                 
SUBSEQUENT CLOSING
TOTAL
   







 

